ACCEPTED
                                                                                         01-15-00774-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    9/23/2015 1:40:05 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                 No. 01-15-00774-CV
___________________________________________________________________________________
                                                                FILED IN
                                                         1st COURT OF APPEALS
                    IN THE FIRST COURT OF APPEALS HOUSTON, TEXAS
                             HOUSTON, TEXAS              9/23/2015 1:40:05 PM
                                                         CHRISTOPHER A. PRINE
            _______________________________________________________
                                                                 Clerk

      IN RE PATTI J. WAGNER, AS GUARDIAN OF JENNY WAGNER,
                     AN INCAPACITATED ADULT,
                                    Relator.

            ________________________________________________________

                   Original Proceeding from the 269th District Court,
                Harris County, Texas, Trial Court Cause No. 2009-40925
                            Honorable Dan Hinde, Presiding
           _____________________________________________________________

      MOTION FOR EXTENSION OF TIME TO FILE A RESPONSE TO
               PETITION FOR WRIT OF MANDAMUS
              _____________________________________________________________


                                         Michael Hudgins (00787731)
                                         Nicole James Petrelli (24035568)
                                         THE HUDGINS LAW FIRM
                                         A PROFESSIONAL CORPORATION
                                         24 Greenway Plaza, Suite 2000
                                         Houston, Texas 77046
                                         Telephone: (713) 623-2550
                                         Facsimile: (713) 623-2793

                                         COUNSEL FOR REAL PARTY IN
                                         INTEREST
                                         ANTHONIA UDUMA

___________________________________________________________________________________
TO THE HONORABLE JUDGES OF THE FIRST COURT OF APPEALS:

       Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 52, Real Party in

Interest, Anthonia Uduma (“Uduma”), respectfully files this first unopposed Motion for

Extension of Time to file her Response to Petition for Writ of Mandamus.

                                      A.
                            PROCEDURAL BACKGROUND

       1.      The trial court entered a judgment on the jury’s verdict in January 2012.

       2       On March 27, 2013, the trial court vacated the Final Judgment and granted

a new trial.

       3.      Prior to the second trial, on August 24, 2012, Uduma filed an interlocutory

appeal.

       4.      This Court denied Uduma’s interlocutory appeal on August 24, 2014.

       5.      Uduma filed a petition for review with Texas Supreme Court, which was

ultimately denied.

       6.      On September 4, 2015, this Court issued its Mandate terminating the

interlocutory appeal.

       7.      On September 8, 2015, Patti J. Wagner as Guardian of Jenny Wagner, an

Incapacitated Adult, filed her Petition for Writ of Mandamus with the First Court of

Appeals.




                                             2
                                        B.
                               BASIS FOR EXTENSION

       8.     Uduma requests a thirty (30) day extension of time to file her response to

petition for writ of mandamus in this case; that is, until Wednesday, November 4, 2015.

Uduma requires additional time to prepare the response because, among other continuing

matters, Nicole James Petrelli and Michael D. Hudgins, counsel for Uduma, have been

involved in the following matters:

              a.     Mr. Hudgins was out of the office from September 6-11, 2015 on

vacation;

              b.     Ms. Petrelli traveled to Corpus Christi, Texas to attend a deposition in

Cause No. 2014-CCV-61024-1; Christina Rivera, Erica Brambila, Paula Jennings

Daniel Rivera, Luis Rivera, Jr., Amelia Rivera Fuentes, and Amalia Cavazos,

Individually and as Personal Representatives of the Estate of Luis Rivera Deceased v.

AirSep Corporation, Carestat, L.L.C., American HomePatient, Inc. and American

HomePatient of Texas, L.P.; In the County Court at Law No. 1 of Nueces County, Texas

on September 17, 2015;

              c.     Ms. Petrelli was preparing for and attended depositions in Cause No.

2014-33026; Kyle Barrow v. Richard F. Ford, Individually and d/b/a Brookside

Inspection Services, In the 133rd Judicial District Court of Harris County, Texas on

September 22, 2015; and

              d.     Ms. Petrelli is preparing and retaining expert witnesses in Cause No.

2015-CI-01973; Veronica Garcia, Individually, and as Next Friend of Ashly Garcia, a



                                              3
Minor and Vincent Fierros, Jr., a Minor and Alexandra Garcia v. Christus Santa Rosa

Health Care Corporation, et al; In the 166th Judicial District Court of Bexar County,

Texas, which are due on October 30, 2015.

       9.     This motion is unopposed.

                                     C.
                            CONCLUSION AND PRAYER

       For these reasons, Real Party in Interest Anthonia Uduma requests that this Court

grant this motion for extension of time to file a Response to Petition for Writ of Mandamus,

which will now make the deadline Wednesday, November 4, 2015.




                                             4
                                                 Respectfully submitted,

                                                 THE HUDGINS LAW FIRM
                                                 A PROFESSIONAL CORPORATION


                                          By:    /s/ Nicole James Petrelli
                                                 Michael D. Hudgins
                                                 State Bar Number 000787731
                                                 mhudgins@hudgins-law.com
                                                 Nicole James Petrelli
                                                 State Bar Number 24035568
                                                 npetrelli@hudgins-law.com
                                                 24 Greenway Plaza, Suite 2000
                                                 Houston, Texas 77046
                                                 Telephone (713) 623-2550
                                                 Facsimile (713) 623-2793

                                                 COUNSEL FOR REAL PARTY IN
                                                 INTEREST ANTHONIA UDUMA


                         CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for Relator, Russell S. Post, and he is
unopposed to the filing of this motion.

                                                 /s/ Nicole James Petrelli
                                                 Nicole James Petrelli




                                             5
                           CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5 of the Texas Rules of Appellate Procedure, I hereby certify
that a true and correct copy of the foregoing Motion for Extension of Time to File a
Response to Petition for Writ of Mandamus was served on the following:

      L. Lee Thweatt
      isweat@terrythweatt.com
      Jospeh D. Terry
      jterry@terrythweatt.com
      Terry & Thweatt, P.C.
      One Greenway Plaza, Suite 100
      Houston, Texas 77046
      Telephone (713) 600-4710
      Facsimile (713) 600-4706
      Counsel for Relator

      Russell S. Post
      rpost@beckredden.com
      Constance H. Pfeiffer
      cpfeiffer@beckredden.com
      William Peterson
      wpeterson@beckredden.com
      Parth S. Gejji
      Pgejji@beckredden.com
      Beck, Redden & Secrest
      1221 McKinney, Suite 4500
      Houston, Texas 77010
      Telephone (713) 951-3700
      Facsimile (713) 951-3720
      Counsel for Relator

via electronic service on this 23rd day of September 2015.


                                               /s/ Nicole James Petrelli
                                               Nicole James Petrelli




                                           6